         Case 3:15-cv-01857-SI        Document 366    Filed 01/16/20   Page 1 of 4




Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
EDELSON PC
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: 415.212.9300
Fax: 415.373.9435

* Admitted pro hac vice

(additional counsel listed on signature page)




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

 LORI WAKEFIELD, on behalf of                   No. 3:15-cv-01857-MS
 themselves and a class of others similarly
 situated,                                      UNOPPOSED MOTION TO STAY
                                                CASE PENDING MEDIATION
              Plaintiff,
        v.

 VISALUS, INC., a Nevada Corporation,

               Defendant.




UNOPPOSED MTN. TO STAY                          1
CASE PENDING MEDIATION
         Case 3:15-cv-01857-SI         Document 366        Filed 01/16/20      Page 2 of 4




                                    LR 7.1 CERTIFICATION

       The undersigned counsel certify that they have conferred with counsel for Defendant

ViSalus, Inc. (“Defendant”) and are authorized to state that Defendant agrees to the relief

requested herein.

                                     UNOPPOSED MOTION

       Plaintiff Lori Wakefield (“Plaintiff”), without opposition from Defendant, hereby

respectfully moves the Court for an order staying proceedings for seventy-five days (75) while

the parties attempt to mediate this matter. In support of this Unopposed Motion, Plaintiff states

as follows:

       1.      On April 12, 2019, the jury returned its verdict in this case, finding that Defendant

violated the TCPA 1,850,440 times, including four calls to Plaintiff, the class representative, and

1,836,336 calls to absent class members. (Dkt. 282.)

       2.      Subsequently, the Court decided not to enhance damages for willfulness, and

denied Defendant’s motion to decertify the class. (Dkts. 326, 344.)

       3.      On October 25, 2019, Defendant filed a motion requesting that the Court reduce

damages in its final judgment on grounds that the statutory damages are constitutionally

excessive. (Dkt. 358.) The parties have fully briefed that motion. (Dkts. 362, 363.)

       4.      The parties have since agreed to mediate this matter. Accordingly, Plaintiff

requests (without opposition from Defendant) a seventy-five (75) day stay of the proceedings in
this matter, after which point the parties will submit a joint status report informing the Court of

their progress.1

       5.      “United States district courts have inherent authority to stay proceedings, for the

power to stay ‘is incidental to the power inherent in every court to control the disposition of the


1 Plaintiff’s counsel will notify the Court in writing whether settlement was achieved not later
than seven days following the conclusion of any private ADR proceedings, in accordance with
Local Rule 16-4(h). Further, if a substantial agreement about the terms and conditions of a
settlement is reached prior to that date, Plaintiff’s counsel will notify the Court’s deputy clerk of
the impending settlement, in accordance with Local Rule 41-1(a).
UNOPPOSED MTN. TO STAY                              2
CASE PENDING MEDIATION
         Case 3:15-cv-01857-SI         Document 366        Filed 01/16/20     Page 3 of 4




causes on its docket with economy of time and effort for itself, for counsel, and for litigants.’”

Nat. Res. Def. Council v. Kempthorne, No. 1:05-CV-01207 LJO, 2015 WL 3750305, at *6 (E.D.

Cal. June 15, 2015) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).

       6.      A stay is appropriate here because it would both benefit the parties and conserve

judicial resources by allowing the parties to explore resolution without requiring them to expend

additional time and effort litigating the matter at the same time. Thus, good cause exists to grant

the relief requested, and the relief is not being sought for any improper purpose.

       7.      For these reasons, Plaintiff respectfully requests (without opposition from

Defendant) that the Court enter an Order (i) staying the case for seventy-five (75) days, and (ii)

providing such other and further relief that the Court deems reasonable and just.


                                              Respectfully submitted,

                                              LORI WAKEFIELD, individually and on behalf
                                              of all similarly situated individuals,


Dated: January 16, 2020                       /s/ Lily E. Hough

                                              Rafey S. Balabanian, ILB #6285687*
                                              rbalabanian@edelson.com
                                              Eve-Lynn J. Rapp, ILB #6300632*
                                              erapp@edelson.com
                                              Lily E. Hough, SBN #315277*
                                              EDELSON PC
                                              123 Townsend Street, Suite 100
                                              San Francisco, California 94107
                                              Tel: 415.212.9300
                                              Fax: 415.373.9435

                                              Simon Franzini, Cal. Bar #287631*
                                              simon@dovel.com
                                              Gregory S. Dovel, Cal. Bar #135387*
                                              greg@dovel.com
                                              Jonas Jacobson, Cal. Bar #269912*
                                              jonas@dovel.com
                                              DOVEL & LUNER, LLP
                                              201 Santa Monica Blvd., Suite 600
UNOPPOSED MTN. TO STAY                           3
CASE PENDING MEDIATION
         Case 3:15-cv-01857-SI        Document 366        Filed 01/16/20    Page 4 of 4




                                             Santa Monica, California 90401
                                             Tel: (310) 656-7066
                                             Fax: (310) 656-7069

                                             Scott F. Kocher, OSB#015088
                                             Stephen J. Voorhees, OSB#150595
                                             FORUM LAW GROUP
                                             811 S.W. Naito Parkway, Suite 420
                                             Portland, Oregon 97204
                                             Tel: 503.445.2120
                                             Fax: 503.445.2120

                                             Attorneys for Plaintiff and the Class




                                CERTIFICATE OF SERVICE

       I, Lily E. Hough, an attorney, certify that on January 16, 2020, I served the foregoing by
causing true and accurate copies of such paper to be transmitted to all counsel of record via the
Court’s CM/ECF electronic filing system.




                                             /s/       Lily E. Hough




UNOPPOSED MTN. TO STAY                             4
CASE PENDING MEDIATION
